Citation Nr: 1229086	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-35 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophogeal reflux disease (GERD) from May 1, 2005 to October 5, 2006, and a 10 percent rating from October 6, 2006.  

2.  Entitlement to an initial disability rating in excess of 10 percent for chrondomalacia patella of the left knee (except from November 19, 2007 to December 31, 2008, when the Veteran had a temporary total convalescent rating for this disability under 38 C.F.R. § 4.30).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to April 2005. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted the Veteran's claims for service connection for a left knee disability, rated as 10 percent disabling, and GERD, rated as noncompensably disabling.  The assigned effective date was May 1, 2005.

Thereafter, the Veteran moved to Houston, Texas, and jurisdiction of the claims file was transferred.  A January 2009 rating decision issued by the VA RO in Houston, Texas, increased the rating for his GERD to 10 percent as of October 6, 2006.  So the appeal now concerns whether the Veteran was entitled to an initial compensable rating for this disability during the immediately preceding period from May 1, 2005 to October 5, 2006, and whether he has been entitled to a rating higher than 10 percent since October 6, 2006.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise).  As noted with regard to the Veteran's left knee disability, from November 19, 2007 to December 31, 2008, a total temporary rating was in effect.  Thus, the decision below does not contemplate this period.

The Board remanded these claims in November 2009.  After the Board remanded the appeal, the Veteran moved again, returning to a location within the jurisdiction of the Baltimore, Maryland, RO.  Although jurisdiction has apparently not been transferred to the Baltimore RO, it is clear that the Veteran's last known address to the Board is in Maryland; thus, the agency of jurisdiction has been changed as reflected on the title page of this decision. 

The Veteran appeared at a Travel Board hearing before the undersigned in August 2009.  A copy of the transcript is associated with the claims file.  

In June 2011, the Board again remanded these claims for additional development and consideration.  The requested action has been completed and the claims are once again before the Board.  


FINDINGS OF FACT

1.  From May 1, 2005 to October 5, 2006, the Veteran's GERD is not characterized by two or more symptoms including epigastric distress with dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  Since October 6, 2006, the Veteran's GERD is not characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  

2.  Concerning his left knee, the Veteran's flexion is not limited to 45 degrees or less and he has full extension.  Also, there is no objective confirmation of lateral instability, subluxation, or ankylosis of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's GERD from May 1, 2005 to October 5, 2006, and a rating a higher than 10 percent since October 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.24, 4.114, Diagnostic Code (DC) 7399-7346 (2011).

2.  The criteria are not met for an initial rating higher than 10 percent for the left knee disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, December 2004, January and March 2006, and July 2011 letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Additionally, these letters discussed the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, the Veteran was notified of the information and evidence needed to substantiate his underlying claims of service connection for these two disabilities.  The Veteran was thereafter granted service connection.  Once a Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Relevant to the duty to assist, the Veteran's service treatment records as well as his private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in January 2005, November 2008, and July 2011 in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected GERD and left knee disabilities, as they include an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that these disabilities have worsened in severity since the July 2011 VA examinations.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Finally, the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims for higher initial ratings for these disabilities.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases that were lacking to substantiate the increased rating claims.  The VLJ (and the Veteran's representative) asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claims.

II.  Increased Rating Claims

Since, as already alluded to, the Veteran's claims arise from his disagreement with the initial rating assigned following the grant of service connection for the issues on appeal, discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  GERD

The Veteran's GERD has been rated under Diagnostic Code 7399-7346.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  As the Veteran's GERD is not assigned a specific number, diagnostic code 7399 is applied to allow for rating the disability with other disorders of the digestive system.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 7399 refers to digestive disorders in general, while the more specific Diagnostic Code 7346 refers to hiatal hernias.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 percent evaluation is warranted when there is evidence of persistently recurrent epigastric distress manifested by two or more of the following symptoms (adding the qualifier that they be symptoms of "less severity"): dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 30 percent evaluation is assigned based on evidence of all of these symptoms.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

For the purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011). 

As noted above, the Veteran's GERD has been rated as noncompensable from May 1, 2005 to October 5, 2006, and as 10 percent disabling thereafter.  

From May 1, 2005 to October 5, 2006

Here, the relevant evidence of record for the initial period on appeal includes a VA compensation examination dated in January 2005, prior to the Veteran's separation from service.  

The January 2005 VA examination shows the Veteran was taking Prilosec for his GERD symptoms.  The Veteran denied symptoms of weight loss or nutritional impairment.  Additionally, on physical examination, the examiner indicated there was no evidence of frequency, dysuria, nocturia, or hemiaturia.  A diagnosis of GERD was rendered by the examiner.  
Additionally, there is a private treatment record dated in July 2006, which generally reflects a diagnosis of GERD, but does not indicate weight loss or gain, abdominal pain, constipation, diarrhea, or any other symptoms commonly associated with GERD.  Moreover, this treatment record fails to reveal characterizations of the severity of the Veteran's GERD in terms consistent with those set forth in the rating criteria under 38 C.F.R. § 4.114.

As noted, in order to warrant a compensable rating, the Veteran must exhibit two or more of the symptoms for the 30 percent evaluation of less severity.  In this case, the evidence dated from May 1, 2005 to October 5, 2006, fails to show that the Veteran has complained of or been diagnosed with more than GERD.  In fact, the Veteran specifically denied any weight loss or other symptoms associated with GERD.  

The Board finds the January 2005 VA examination report to be probative evidence of record as it addresses the nature and severity of the Veteran's GERD from May 1, 2005 to October 5, 2006, and is not contradicted by the record or even the Veteran's lay assertions. 

For the foregoing reasons, the Board determines that preponderance of the evidence is against the assignment of an initial compensable evaluation for the service-connected GERD from May 1, 2005 to October 5, 2006. 

Since October 6, 2006

The relevant evidence of record for this period on appeal includes private treatment records dating from October 2006 to October 2007.  Additionally, the Veteran has undergone VA examinations in November 2008 and more recently in July 2011.  The Board finds that the evidence submitted does not show that the Veteran's disability merits an evaluation in excess of 10 percent since October 6, 2006. 

The Veteran's private treatment records generally show diagnosis of and treatment for GERD.  An October 2006 record shows the Veteran stopped taking Prilosec and now uses Nexium to control his GERD symptoms.  However, the Veteran also reports a burning sensation in his chest, coughing fits, and pain in his chest and arm.  He also describes satiety, burping, and belching.  The private physician determined that the Veteran has some mild epigastric tenderness without masses.  As a result of this private treatment record, the RO determined the Veteran's service-connected GERD meets the criteria for a 10 percent disability rating.  

Thereafter, a November 2006 treatment record notes an increase in reflux, reports of heartburn, and some dysphagia symptoms.  However, an examination of the Veteran's esophagus, also conducted in November 2006, revealed no ulcer and dysplasia.  Additional testing revealed normal gastric emptying.  The most recent private treatment records from October 2007 does not indicate any increase in the severity of the Veteran's GERD symptoms consistent with the terms set forth in the rating criteria under 38 C.F.R. § 4.114 to warrant a higher 30 percent rating.  

The Veteran underwent a VA examination in November 2008 to determine the nature and extent of the severity of his GERD.  Here, the examiner indicated that the claims file was reviewed.  The Veteran reported discomfort swallowing, and esophageal reflux every other day, so long as he takes his medication.  The Veteran indicated that he eats a bland diet.  On examination, the examiner indicated the Veteran did not have dysphagia, pyrosis, hematemesis, or vomiting.  There was no history of hospitalizations, surgeries, or neoplasms.  The examiner observed the Veteran's general state of health was good, with a stable weight and without anemia.  The Veteran was diagnosed with hiatal hernia with esophageal reflux.  

More recently, the Veteran underwent a VA examination in July 2011.  The examiner indicated the claims file was reviewed.  Here, the examiner noted the Veteran's reports of heartburn in November 2006.  However, it was determined the heartburn is not associated with arm pain.  Additionally, while the Veteran has some difficulty swallowing, he does not have a history of dysphagia.  There was no indication of hematemesis or melena, no actual regurgitation, no esophageal trauma, neoplasms, or a history of hospitalizations or surgeries.  The general state of the Veteran's health was good, and there were no signs of anemia.  The examiner acknowledged the prior diagnosis of a small hiatal hernia, but determined there was no injury related to the hernia.  Moreover, upon physical examination, there was no evidence of a ventral, inguinal, or umbilical hernia noted.  The examiner provided a diagnosis of GERD, improved with Nexium therapy and dietary regime.  

As noted, a higher evaluation of 30 percent is not warranted unless there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

Since October 6, 2006, the evidence fails to show that the Veteran has complained of or been diagnosed with persistently recurrent epigastric distress with regurgitation and pyrosis.  In this regard, during both the November 2008 and July 2011 examinations, there was no indication of any of these symptoms, including dysphagia, substernal pain, or arm pain.  No evidence of hematemesis or melena is present either.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his GERD, as he testified during his August 2009 Travel Board hearing.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing acid reflux and heartburn.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to these symptoms and the severity of such during his several VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports when evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

Finally, the Board has also considered whether a higher evaluation is available under a different diagnostic code at any point during this appeal in the schedule of ratings for the digestive system.  However, a higher evaluation under a different diagnostic code is likewise unavailable.  Specifically, the Board has considered rating the Veteran under Diagnostic Codes 7203 (Esophagus, stricture of), 7204 (Esophagus, spasm of), 7307 (Gastritis, hypertrophic), and 7310 (Stomach, injury of, residuals).  Unfortunately, the evidence fails to support a finding that the Veteran's GERD is analogous to any of these disorders.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

In sum, the preponderance of the evidence is against finding that the Veteran is entitled to an initial compensable rating for the GERD from May 1, 2005, to October 5, 2006, and a rating in excess of 10 percent since October 6, 2006.  38 C.F.R. § 4.7.  In making these determinations, the Board has considered the provisions of the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Left Knee Disability

Service connection was granted for chondromalacia patella of the left knee in the May 2005 rating decision on appeal.  The RO granted an initial 10 percent rating for this disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5099-5010.  As mentioned, hyphenated DCs may be used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  

According to DC 5010, arthritis due to trauma (i.e., post-traumatic), substantiated by X-ray findings, is rated as degenerative arthritis under DC 5003.  And according to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) in turn is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved - which, here, are DC 5260 for limitation of leg and knee flexion and DC 5261 for limitation of extension.

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating. 

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating. 

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When evaluation of a disability is based at least partly on the extent it causes limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, granting a higher disability rating when any functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated, if these factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40.  And if a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must also affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257).  See, too, VAOPGCPREC 9-98 (August 14, 1998) (wherein VA's General Counsel further clarified that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59).  This is because, read together, DC 5003 and § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

But aside from permitting the assignment of separate ratings for arthritis (DC 5003), VA's General Counsel additionally has held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him or her for functional loss associated with injury to his or her leg and knee.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed - else it would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In his case, a review of the record shows that in January 2005, the Veteran was scheduled for a VA compensation examination in conjunction with his claim for service connection.  The examiner noted the Veteran has limitations on prolonged running and climbing stairs.  Upon objective physical examination, it was noted there was no clinical evidence of limitation.  There was no tenderness, swelling, deformity, atrophy, weakness, or deformities noted.  Range of motion of the left knee was noted as extension to zero degrees and flexion to 135 degrees.  The examiner stated there was no instability, and McMurray's and Lachman's tests were negative.  Additionally, the examiner determined there was no additional limitation due to pain, loss of motion, incoordination, weakness, flare-ups, or lack of endurance after repetitive motion.  X-rays showed normal findings.

The Veteran's private treatment records note his continuous complaints of and treatment for this disorder from April to November 2007.  In November 2007, he underwent an arthroscopic procedure on his left knee.  Following that procedure, the Veteran reported he was doing wonderful, with a little bruising, but was improving every day.  Additionally, his range of motion was noted as extension to zero degrees and flexion to 130 degrees.  McMurray's, Lachman's, and Drawer tests were negative.  The treating physician noted the left lower extremity was neurovascularly intact.  There was no discussion of additional limitation due to pain.  Further, there are no other private treatment records which show the Veteran's range of motion of the left knee or any other objective criteria.  

In November 2008, the Veteran had another VA compensation examination.  His complaints including reports of numbness, tingling, and popping in his left knee.  He walked without any assistive devices.  On objective physical examination, the examiner noted no swelling, redness, tenderness, and no quad atrophy.  The range of motion was noted to be extension to zero degrees and flexion to 130 degrees.  McMurray's, Lachman's, and Drawer tests were negative.  X-rays of the Veteran's left knee were normal.  The examiner noted there was no additional functional limitation due to pain, instability, lack of endurance, lack of coordination, or weakness after repetitive use. 

Recently, the Veteran was scheduled for yet another VA examination in July 2011.  The Veteran complained of stiffness, pain, and crepitus.  There were no episodes of dislocation or subluxation of the left knee.  Additionally, he did not complain of flare-ups or incapacitating episodes in the past 12 months.  Objective physical examination revealed range of motion to be extension to zero and flexion to 120 degrees.  There was no ankylosis or instability.  However, the examiner noted there was pain and tenderness along the postermedial joint during active range of motion as well as minimal effusion of the left knee.  McMurray's, Lachman's, and Drawer tests were negative.  Finally, the examiner indicated that there was no additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner diagnosed torn meniscus and chrondomalacia of the left knee.  The examiner stated that severity of the disability was mild.  

Here, the criteria for the assignment of a rating in excess of 10 percent or a separate rating are not met. 

At the outset, the Board notes that symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5258.  Limitation of motion is a relevant consideration under DC 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, the Veteran has not had removal of the semilunar cartilage, nor does he currently have a dislocated semilunar cartilage of the left knee.  So these DCs do not apply.

The Veteran's left knee disability is rated as 10 percent disabling, based on the Veteran's limited range of motion and an assessment of osteoarthritis.  38 C.F.R. § 4.71a, DC 5299-5010.  See November 2007 medical report and VA examination reports dated from 2005 to 2011.  

A rating in excess of 10 percent is not warranted.  In fact, in this case with regard to the Veteran's limitation of motion, at worse, even when considering the Veteran's pain and other symptoms, he has extension limited to 0 degrees and flexion limited to 120 degrees.  So, under DC 5261, the Veteran's left knee extension is to be rated as 0-percent disabling, and his knee flexion far exceeds the requirements for even the 0 percent rating under DC 5260; the left knee is not limited to 60 degrees or less.  Certainly then, the Veteran's extension is not limited to 15 degrees or greater or his flexion to 30 degrees or less, so as to warrant assigning a 20 percent rating under diagnostic codes 5261 and/or 5260, respectively.  As such, the Veteran cannot receive a higher or separate ratings.  See DCs 5260, 5261; see also VAOGCPREC 9-2004.  

In addition, a separate rating is not warranted under Diagnostic Code 5257.  DC 5257 provides a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Here, the VA examinations conducted in January 2005, November 2008 and July 2011, all fail to indicate the Veteran currently has any recurrent subluxation or lateral instability in the left knee.  Additionally, McMurray's, Lachman's and Drawer's tests remain negative.  Accordingly, the evidence weighs against assigning a separate rating for instability of the left knee under DC 5257.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his left knee disability, as he testified during his August 2009 Travel Board hearing.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain or "popping."  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to these symptoms and the severity of such during his several VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  However, the Board notes that it has considered the Veteran's reported pain symptomatology in the currently assigned 10 percent rating, and as has been indicated on the VA examination reports, no additional functional loss due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use is present.  Additionally, regarding the Veteran's complaints of "popping", the Board notes that the objective evidence of record is more probative and persuasive than the Veteran's statements.  Physical examinations consistently revealed negative McMurray's, Lachman's, and Drawer's tests.  The examiners have noted no objective evidence of instability as well.  Thus, the assignment of a separate rating in this regard is not warranted.  The objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

Accordingly, the Board finds that an initial rating higher than 10 percent for the left knee disability is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5260, and 5261.  The appeal is denied.

Extra Schedular Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's GERD and left knee disabilities, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of acid reflux and heartburn pertaining to the GERD, as well as any pain or limitation of motion associated with the left knee disability, are contemplated by the schedular rating criteria of DCs 7399-7346 and 5099-5010, respectively.  For these reasons, referral for consideration of an extraschedular rating is not warranted for either of the Veteran's claims.

TDIU Consideration

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such circumstances are not present here.  The record reflects that the Veteran is gainfully employed.  See July 2011 VA examination report.  Consequently, the Board finds there is no implicit claim for a TDIU.  Rice v. Shinseki, 22 Vet. App. at 453. 



(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for GERD from May 1, 2005 to October 5, 2006, and for a rating higher than 10 percent since October 6, 2006, is denied.  

Entitlement to an initial rating higher than 10 percent for chrondomalacia of the left knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


